t c memo united_states tax_court andrew l paradiso petitioner v commissioner of internal revenue respondent docket no filed date andrew l paradiso pro_se theresa g mcqueeny for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and that petitioner is liable for additions to tax of dollar_figure under sec_6651 for failure_to_file dollar_figure under sec_6651 for failure to pay and dollar_figure under sec_6654 for failure to pay estimated_tax respondent conceded that petitioner is not liable for the addition_to_tax under sec_6651 but contends that petitioner is liable for an increased addition_to_tax under sec_6651 of dollar_figure for after concessions by the parties the issues for decision are whether petitioner’s sale and purchase of mutual_fund shares in qualifies as a like-kind_exchange under sec_1031 we hold that it does not whether petitioner may carry forward charitable_contribution deductions from to in the amount of dollar_figure we hold that he may not whether we have jurisdiction to decide if respondent erroneously applied a dollar_figure overpayment for to we hold that we do not whether petitioner is liable for the addition_to_tax for failure_to_file under sec_6651 of dollar_figure for and the addition_to_tax for failure to pay estimated_tax under sec_6654 for we hold that he is unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure whether affidavits petitioner sought to offer into evidence after trial are admissible we hold that they are not findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner resided in kingston new york when he filed the petition in this case petitioner worked for ibm for years and retired in date he began to receive social_security disability benefits in date from through the date of trial petitioner operated a sole_proprietorship through which he sold and repaired personal computers and provided technical assistance related to personal computers in petitioner’s sole_proprietorship had gross_receipts of dollar_figure and a net_loss of dollar_figure b purchase and sale of shares of fidelity magellan and fidelity growth income funds on date petitioner bought shares of fidelity magellan fund for dollar_figure and dollar_figure shares of fidelity secs growth income fund for dollar_figure petitioner reinvested dividends and capital_gains distributions he received from to into the fidelity magellan fund and the fidelity secs growth income fund on date petitioner sold dollar_figure shares of fidelity magellan fund for dollar_figure and shares of fidelity secs growth income fund for dollar_figure petitioner received a form 1099-b proceeds from broker and barter_exchange transactions for which states that petitioner sold his shares of the fidelity magellan fund and the fidelity secs growth income fund on date on a date not stated in the record petitioner discussed with his broker william dunstan dunstan whether the sale of his shares of the two fidelity funds was taxable the record does not indicate what dunstan said c petitioner’s returns petitioner prepared draft federal_income_tax returns for and he used turbotax software to prepare a draft return petitioner did not file federal_income_tax returns for or d proceedings in this court on date we sent a notice to petitioner setting this case for trial the notice states the parties are hereby notified that the above- entitled case is set for trial at the trial session beginning on date the calendar for that session will be called pincite a m on that date and both parties are expected to be present at that time and be prepared to try the case on the day of the calendar call and trial petitioner said that he expected to receive an affidavit from dunstan and a medical affidavit petitioner did not offer the affidavits into evidence at trial after respondent’s opening brief was filed petitioner filed motions to reopen the record to admit an affidavit from dunstan regarding the sale of his mutual funds in and an affidavit petitioner said pertains to his medical_condition petitioner attached dunstan’s affidavit to his motion relating to that affidavit in it dunstan states that he had recently learned that petitioner erroneously interpreted the mutual_fund sale as a tax-free_exchange petitioner did not attach an affidavit to the other motion opinion a whether petitioner’s sales of mutual_fund shares in were like-kind_exchanges under sec_1031 petitioner contends that his sales of mutual_fund shares in are not subject_to income_tax in that year because they were like-kind_exchanges under sec_1031 we disagree sec_1031 expressly does not apply to the sale of stock or other_securities sec_1031 and c thus petitioner realized taxable_income from his sales of mutual_fund shares in b whether petitioner may carry forward charitable_contribution deductions from to petitioner testified and contends that he may carry forward a charitable_contribution_deduction of dollar_figure from to petitioner testified that he had a pattern of charitable giving he contends that we may estimate his charitable_contributions under 39_f2d_540 2d cir a taxpayer may deduct a charitable_contribution if substantiated with a canceled check receipt or other reliable written record sec_1_170a-13 income_tax regs under cohan v commissioner supra we may estimate the amount of a deductible expense if a taxpayer establishes that he or she paid the expense but cannot substantiate the precise amount petitioner’s only evidence that he contributed the claimed amount is his testimony he did not provide an adequate basis to permit us to estimate the amount of his contributions under cohan we conclude that petitioner may not carry forward charitable_contribution deductions from to c whether respondent erroneously applied an overpayment from to pay tax petitioner owed for petitioner contends that respondent erroneously applied a dollar_figure overpayment for to satisfy what respondent contends was petitioner’s unpaid tax_liability for petitioner contends that he had fully paid his taxes by we have jurisdiction in this case to redetermine petitioner’s deficiency for we may consider facts from other years if necessary to redetermine the deficiency for sec_6214 we need not review respondent’s application of petitioner’s overpayment for to to redetermine petitioner’s tax_liability for thus we lack jurisdiction to decide this issue d whether petitioner is liable for the addition_to_tax under sec_6651 in an amount more than respondent determined burden of production an unmarried individual who is not a surviving_spouse or head_of_household must file an income_tax return if his or her gross_income for the year equals or exceeds the exemption_amount plus the basic_standard_deduction for that individual sec_6012 sec_7491 places on the commissioner the burden of producing evidence that it is appropriate to impose additions to tax to meet that burden the commissioner must produce evidence showing that it is appropriate to impose the particular addition_to_tax but need not produce evidence relating to defenses such as reasonable_cause or substantial_authority 116_tc_438 h conf rept pincite 1998_3_cb_747 once the commissioner meets the burden of production the taxpayer must in order to not be found liable for the addition_to_tax produce evidence sufficient to show that the commissioner’s determination is incorrect higbee v commissioner supra pincite respondent has met the burden of production under sec_7491 with respect to the addition_to_tax for failure_to_file under sec_6651 whether petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file sec_6651 imposes an addition_to_tax for failure_to_file a tax_return unless the taxpayer shows that the failure was due to reasonable_cause and not willful neglect 469_us_241 reasonable_cause may exist if the taxpayer exercised ordinary business care and prudence but nevertheless could not file the return within the prescribed time id pincite 93_tc_462 a incapacity or illness petitioner contends that he lacked the mental capacity to file a return petitioner testified that he could not work at ibm or cope with irs problems after he began to show symptoms of posttraumatic shock syndrome around he testified that he had a therapist but offered no other evidence relating to his mental health a taxpayer's disability or mental incapacity may constitute reasonable_cause for failure_to_file returns united_states v boyle supra pincite n 630_fsupp_57 m d tenn while general incompetence mental illness alcoholism or other incapacity may excuse a taxpayer from filing a taxpayer's selective inability to perform his tax obligations in view of his ability to perform normal business operations does not excuse his failure_to_file see kemmerer v commissioner tcmemo_1993_394 bear v commissioner tcmemo_1992_690 affd 19_f3d_26 9th cir bloch v commissioner tcmemo_1992_1 fambrough v commissioner tcmemo_1990_104 petitioner operated a personal computer business from through the date of trial in that business had gross_receipts of dollar_figure and a net_loss of dollar_figure petitioner used turbotax software to prepare a draft return for these facts undermine petitioner’s claim that he lacked capacity to file a return we conclude that petitioner lacked reasonable_cause for his failure_to_file a return for b reliance on tax professionals reasonable_cause for failure_to_file may exist when a taxpayer shows that he or she reasonably relied on the advice of an accountant or attorney that it was unnecessary to file a return even if such advice was mistaken united_states v boyle supra pincite petitioner contends that he is not liable for the addition_to_tax under sec_6651 because he relied on dunstan turbotax and respondent there is no evidence that dunstan is an accountant attorney or tax professional or that dunstan told petitioner that he was not required to file a return for petitioner contends that his turbotax computer_software showed that he was due a refund for however petitioner did not show what information he entered petitioner did not offer any evidence showing that he relied on advice from respondent in deciding not to file a return for we conclude that petitioner has not shown reasonable_cause for failure_to_file his federal_income_tax return for c increased amount of the addition_to_tax under sec_6651 respondent conceded that petitioner is not liable for the addition_to_tax under sec_6651 for thus sec_6651 reducing the amount imposed by sec_6651 to percent for any month in which both sec_6651 and are imposed does not apply and the 5-percent rate does petitioner’s taxable_income for was substantially greater than the dollar_figure personal_exemption plus the dollar_figure standard_deduction thus petitioner was required to file a return for and is liable for the addition_to_tax under sec_6651 of dollar_figure for whether petitioner is liable for the addition_to_tax under sec_6654 for failure to pay estimated_tax respondent has met the burden of production under sec_7491 with respect to the addition_to_tax for failure to pay estimated_tax under sec_6654 because the record shows that petitioner did not pay estimated_tax with respect to his tax_liability for petitioner contends that he is not liable for the addition_to_tax under sec_6654 for because no tax was due we disagree because a tax was due from petitioner for as discussed above at paragraph a of the opinion and b sec_6654 applies for reasons described next sec_6654 imposes an addition_to_tax for failure to pay estimated income taxes unless one of the exceptions in sec_6654 applies 99_tc_202 75_tc_1 petitioner does not allege and we do not find that he paid estimated_tax or that any of the exceptions apply thus we sustain respondent’s determination that petitioner is liable for the addition_to_tax under sec_6654 e petitioner’s motions to reopen the record petitioner requests that we reopen the record to admit into evidence affidavits from dunstan and his therapist he contends that he did not have the affidavits at trial because he expected the trial to be weeks after the calendar call we deny his request for reasons stated next reopening the record to submit additional evidence is a matter within the discretion of the trial_court 401_us_321 114_tc_276 a court generally will not grant a motion to reopen the record unless among other requirements the evidence relied on is material to the issue for decision and probably would change the outcome of the case butler v commissioner supra pincite dunstan’s affidavit states that petitioner misunderstood that a stock transaction was a nontaxable_exchange and not a sale dunstan’s affidavit does not show that the sales of mutual_fund shares were nontaxable exchanges that dunstan believed or told petitioner that they were nontaxable exchanges that dunstan was a tax professional or that petitioner relied on dunstan’s advice petitioner has not provided any other affidavits thus we have no reason to believe that if admitted the affidavits would change the outcome of this case in addition affidavits are generally inadmissible to show the proof of the contents because they are hearsay woodall v commissioner tcmemo_2002_318 n yang-wu v commissioner tcmemo_2002_68 n coutsoubelis v commissioner tcmemo_1993_457 davis v commissioner tcmemo_1991_603 to reflect concessions and the foregoing an order denying petitioner’s motions to reopen the record will be issued and decision will be entered under rule
